Case: 18-60651      Document: 00515113354        Page: 1     Date Filed: 09/11/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                   No. 18-60651                            FILED
                                 Summary Calendar                  September 11, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk


DARIEL ANTONIO ALVARENGA-LOPEZ,

                                                Petitioner,

versus

WILLIAM P. BARR, U.S. Attorney General,

                                                Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 206 716 207




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Dariel Alvarenga-Lopez, a native and citizen of Honduras, petitions for



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60651     Document: 00515113354     Page: 2   Date Filed: 09/11/2019


                                  No. 18-60651

review of the order of the Board of Immigration Appeals (“BIA”) dismissing his
appeal of the order of the immigration judge denying his claims for asylum,
withholding of removal, and protection under the Convention Against Torture
(“CAT”). Reviewing the BIA’s factual findings for substantial evidence and its
legal conclusions de novo, Orellana-Monson v. Holder, 685 F.3d 511, 517−18
(5th Cir. 2012), we deny the petition.

      First, with respect to the claim for asylum based on membership in the
particular social group (“PSG”) of “young Honduran male witnesses to a serious
crime whom the Honduran government is unable or unwilling to protect,” there
is no error in the BIA’s determination that the proposed PSG was not cogniza-
ble because it failed to satisfy the social distinction and particularity require-
ments. See Hernandez-de la Cruz v. Lynch, 819 F.3d 784, 786−87 (5th Cir.
2016). Second, because Alvarenga-Lopez failed to establish eligibility for asy-
lum, he necessarily failed to meet the higher standard applicable to withhold-
ing of removal. See Orellana-Monson, 685 F.3d at 518. Third, he fails to dem-
onstrate error in the BIA’s rejection of his claim for CAT relief based on spec-
ulation that he would be tortured with the acquiescence of government officials
upon his return to Honduras. See Morales v. Sessions, 860 F.3d 812, 818 (5th
Cir. 2017); Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014).

      The petition for review is DENIED.




                                         2